UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE PLATINUM-BEECHWOOD LITIGATION,                                Civil Action No.
                                                                    1: 18-cv-0665 8 (JSR)


MARTIN TROTT AND CHRISTOPHER SMITH, AS
JOINT OFFICIAL LIQUIDATORS AND FOREIGN
REPRESENTATIVES OF PLATINUM PARTNERS
VALUE ARBITRAGE FUND L.P. (IN OFFICIAL                              Civil Action No.
LIQUIDATION), AND PLATINUM PARTNERS VALUE                           1:18-cv-10936 (JSR)
ARBITRAGE FUND L.P. (IN OFFICIAL LIQUIDATION),

                     Plaintiffs,

                V.                                                USDCSDNY
                                                                  DOCUMENT
PLATINUM MANAGEMENT (NY) LLC, et al..,                            ELECTRONICALLY FILED
                                                                  DOC #: _ __,_-+-__,___
                     Defendants.
                                                                  DATF fILE;>:


                           ~         [ P R ~ ORDER)

       WHEREAS, on March 29, 2019, Plaintiffs Martin Trott and Christopher Smith, as Joint

Official Liquidators and Foreign Representatives of Platinum Partners Value Arbitrage Fund L.P.

(in Official Liquidation) and for Platinum Partners Value Arbitrage Fund L.P. (in Official

Liquidation) (together, "Plaintiffs") filed a Second Amended Complaint in the above-captioned

actions (collectively, the "Actions") (Dkt. 226);

       WHEREAS, on August 8, 2019, the Court issued an Order requiring that "[a]ll discovery

of any kind whatsoever-including document production ... must be completed by December 31,
                                                                                        l
2019" (Dkt. 375);

       WHEREAS, on November 20, 2019, Plaintiffs issued, pursuant to Fed. R. Civ. P. 45, an

amended Subpoena To Produce Documents, Information, or Objects, or to Permit Inspection of
Premises in a Civil Action (the "Subpoena") to non-party Moshe Oratz ("Oratz") no later than

November 20, 2019;

       WHEREAS, the Subpoena requested thirteen categories of documents from Oratz;

       WHEREAS, the Plaintiffs have narrowed their request to Oratz to produce documents

solely concerning: (1) transactions between him and entities related to Defendant David Bodner

(Request No. 4); and (2) transactions between him and Defendant The Huberfeld Family

Foundation ("HFF") (Request No. 5), such transactions which include, but are not limited to, loans

from HFF to Oratz;

       WHEREAS, on November 17, 2019, Plaintiffs successfully served Oratz with the

Subpoena;

       WHEREAS, after Oratz did not produce documents requested in the Subpoena by the

deadline set forth therein, on December 11, 2019, counsel for the Plaintiffs, and Oratz, conferred

with the Court to resolve the discovery dispute; and

       WHEREAS, on December 11, 2019, via email to the Plaintiffs' counsel and Oratz, the

Court issued an Order: (1) directing Oratz to produce all documents responsive to Plaintiffs'

revised document requests no later than December 13, 2019; and (2) requiring Oratz, in the event

he did have responsive documents in his possession, custody, or control, to submit a sworn

affidavit to this effect no later than December 13, 2019.

       IT IS HEREBY ORDERED that, no later than December 13, 2019, Oratz shall produce

documents responsive to the modified requests as set forth in the Subpoena; and

       IT IS HEREBY FURTHER ORDERED that, no later than December 13, 2019, in the

event that Oratz does not have documents responsive to the modified requests as set forth in the

Subpoena, Oratz shall submit a sworn affidavit to this effect.



                                                 2
Dated: December   1;,, 2019
SO ORDERED:
               HONORAB
                              ~
                         JED S. RAK
               UNITED SATESDISTRic~E




                              3

#71898286_vi
